DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “13, 131, 132, 14, 142, 15, 151, and 152” have been used to designate features in FIG. 2 and different features relating to the upper isolating layer, features relating to the lower isolating layer, and features relating to the lower pull strap, as seen in FIGS. 6-8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 20070044243 A1), herein referred to as Metzger, in view of Chai (US 20170273471 A1), herein referred to as Chai, and further in view of Johnson (US 2318492 A), herein referred to as Johnson.
Regarding claim 1, Metzger discloses an air cushion structure comprising: an upper surface layer (top sheet 26), an upper pull strap (upper coils 38), an upper isolating layer (upper middle layer 34), a lower isolating layer (lower middle layer 36), a lower pull strap (lower coils 42), and a lower surface layer (bottom sheet 28); wherein: the upper surface layer is provided with a plurality of upper adhering points which are equally distant from each other (see FIG. 2, welds 40); the upper pull strap is mounted on a bottom of the upper surface layer; the upper pull strap is provided with a plurality of first adhering points and a plurality of second adhering points (upper coils 38 comprise a top surface and bottom surface welded to top sheet 26 and upper middle layer 34); the first adhering points are equally distant from each other; the second adhering points are equally distant from each other (see FIGS. 2 and 3, upper coils 38 are disposed along equally spaced intervals across the length and width of the air bed); the upper isolating layer is mounted on a bottom of the upper pull strap (see FIG. 3, upper middle layer 34 is disposed below the upper coils 38); the lower isolating layer is mounted on a bottom of the upper isolating layer (see FIG. 3, upper middle layer 34 is disposed above lower middle layer 36); the lower isolating layer has a bottom provided with a plurality of fourth adhering points (lower surface of the lower middle layer 36 is welded to the lower coils 42); the lower pull strap is mounted on a bottom of the lower isolating layer (see FIGS. 2 and 3); the lower pull strap is provided with a plurality of fifth adhering points and a plurality of sixth adhering points (see FIGS. 2 and 3, lower coils 42 are welded to the bottom surface of the lower middle layer 36 and upper surface of the bottom sheet 28); the fifth adhering points are equally distant from each other; the sixth adhering points are equally distant from each other (lower coils 42 are welded at evenly spaced intervals); the lower surface layer is mounted on a bottom of the lower pull strap (lower coils 42 are disposed above the bottom sheet 28); and the lower surface layer is provided with a plurality of lower adhering points which are equally distant from each other (bottom sheet 28 comprises welds 44). Metzger does not explicitly disclose the upper surface layer is provided with an air valve. Chai, however, discloses a structure of inflatable cushion comprising an air valve 15 that may be disposed on the top layer 11, side layer 13, or bottom layer 12 of the inflatable cushion device for the purpose of facilitating the flow of air into the inflatable cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airbed disclosed by Metzger to have an air valve disposed on the top layer as taught by Chai in order to facilitate inflation of the mattress and furthermore since the placement of the air valve could be moved without modifying the function of the inflatable bed. Metzger discloses the upper isolating layer is provided with a plurality of third adhering points (upper coils 38 are welded to the bottom surface of the top sheet 26 and top surface of the upper middle layer 34) and further discloses openings 50 and 52 through the upper middle layer 34 and lower middle layer 36 but does not explicitly teach a plurality of upper perforations; and the lower isolating layer is provided with a plurality of lower perforations. Johnson, however, discloses an air mattress comprising perforations 8 and 10 that are offset disposed in a first and second paper sheet 7 and 9 for the purpose of allowing air through the entire air mattress so that it may be inflated altogether. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger to have material layers between at least two air chambers having perforated surfaces as taught by Johnson in order to facilitate inflation of the airbed as a whole.
Regarding claim 2, Metzger (in view of Chai and further in view of Johnson) teaches the upper pull strap and the lower pull strap have an equal length and an equal width (see Metzger, the upper coils 38 and lower coils 42 are similarly sized and evenly disposed throughout the area of the airbed).
Regarding claim 3, Metzger (in view of Chai and further in view of Johnson) teaches the length and width of the upper pull strap is less than that of the upper surface layer and that of the lower surface layer, and the length and width of the lower pull strap is less than that of the upper surface layer and that of the lower surface layer. See Metzger, each individual upper coil 38 and lower coil 42 comprises a top and bottom area sized smaller than the surface area of the top sheet 26 and bottom sheet 28.
Regarding claim 4, Metzger (in view of Chai and further in view of Johnson) teaches wherein the upper adhering points of the upper surface layer, the first adhering points of the upper pull strap, and the third adhering points of the upper isolating layer correspond to each other and are connected together. See Metzger FIG. 2, the welds 40 connect the top surface of the upper coil 38 to the bottom surface of the top sheet 26.
Regarding claim 5, Metzger (in view of Chai and further in view of Johnson) does not explicitly teach wherein the upper isolating layer and the lower isolating layer are disconnected when being heated. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airbed of Metzger to have been fabricated to include disconnecting separation of the upper middle layer 34 and lower middle layer 36 during heating to ensure the two layers do not weld together since it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP 2113, Section I. 
Regarding claim 7, Metzger (in view of Chai and further in view of Johnson) teaches wherein the fourth adhering points of the lower isolating layer, the fifth adhering points of the lower pull strap, and the lower adhering points of the lower surface layer correspond to each other and are connected together. Examiner notes that Metzger teaches the lower middle layer 36 is welded to the upper portion of each of the lower coils 42 and the lower portion of each of the lower coils 42 is welded to the bottom sheet 28 where each of the features is therefore connected. The limitations of the claim are taught by Metzger.
Regarding claim 8, Metzger (in view of Chai and further in view of Johnson) teaches the upper surface layer and the lower surface layer have an equal length and an equal width (see Metzger, FIG. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger, in view of Chai, Johnson, and further in view of Xia (US 20140237727 A1), herein referred to as Xia.
Regarding claim 9, Metzger (in view of Chai and further in view of Johnson) does not explicitly teach the bottom of the upper surface layer is provided with an air impermeable plastic film that is made of thermoplastic polyurethane (TPU), the upper pull strap is a plastic film that is made of thermoplastic polyurethane (TPU), the lower pull strap is a plastic film that is made of thermoplastic polyurethane (TPU), and the lower surface layer has a top provided with an air impermeable plastic film that is made of thermoplastic polyurethane (TPU). Xia, however, discloses an air mattress and inflatable product comprising top and bottom sheets 2 and 3 comprising TPU film and elongated flexible strips 6 that further comprise fabrics laminated in TPU film, see paragraph [0039], for the purpose of constructing an air mattress with flexible airtight material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airbed of Metzger to have TPU film material as taught by Xia in order to fabricate an airbed using airtight materials.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable articles relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Metzger, Chai, Johnson, and Xia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/30/2022